DAVIS, Judge.
Ervin Bradshaw filed a notice of appeal from the summary denial of his motion for postconviction relief. Subsequently it was discovered that the motion and the order under appeal were lost. Therefore the order appealed from is vacated and this cause is remanded for Bradshaw to refile his motion for postconviction relief within sixty days of the date of the mandate in this case. The trial court shall consider his motion filed as of the date of the filing of the original motion, April 14, 2004. See Parrish v. Parrish, 389 So.2d 8 (Fla. 3d DCA 1980).
Vacated and remanded.
CASANUEVA and VILLANTI, JJ., Concur.